Citation Nr: 0709458	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-27 756	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In February 2006 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action. 

Although the veteran requested a hearing before a member of 
the Board in Washington, DC, he failed to attend his hearing 
scheduled for January 2005 and has not requested another be 
rescheduled.  His request for a Board hearing is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2006).

In January 2007, the veteran's representative submitted 
additional evidence and a subsequent waiver of initial RO 
review of the evidence.  See 38 C.F.R. § 20.1304 (2005).  
This evidence will be considered by the Board in adjudicating 
this appeal.  See 38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
complaints of sleep disturbance, nightmares, flashbacks, 
irritability, difficulty concentrating, difficulty with 
memory, social isolation, and results in occupational and 
social impairment with reduced reliability and productivity; 
there is no evidence of thought disorder, obsessional 
rituals, intermittently illogical, obscure or irrelevant 
speech, panic attacks, impaired impulse control, 
disorientation, neglect of appearance or hygiene, or 
inability to work or to maintain interpersonal relationships.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in an August 2003 letter, the RO 
provided the veteran with notice regarding what information 
and evidence was needed to substantiate his claim for an 
increased disability rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertained to the claim.  The October 2003 rating decision 
granted an increased 50 percent disability rating for PTSD, 
which the veteran subsequently appealed.  Thus, the Board 
concludes that the RO provided appropriate notice of the 
information or evidence needed in order to substantiate the 
claim prior to the initial decision.  In view of this, the 
Board finds that VA's duty to notify has been fully satisfied 
with respect to this claim.  

With regard to notice of the five elements of an appeal, the 
Board observes that the first 3 elements specifically refer 
to claims for service connection and are not applicable to 
the current claim on appeal.  Regarding the 4th element, the 
Board finds that the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for an increased disability rating for PTSD in the 
August 2003 letter and the subsequent SOC issued in April 
2004.  Moreover, the Board observes that the veteran was also 
provided with notice of the type of evidence necessary to 
establish an effective date for his disability rating for 
PTSD in a July 2006 letter.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims files and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
which VA has not notified the veteran of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, two VA 
medical examination reports are of record in conjunction with 
this appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case. 



Analysis

The veteran contends that his service-connected PTSD is more 
disabling than is reflected by his 50 percent rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

VA treatment records, dating from July 2003 to July 2006, 
showed the veteran complained primarily of flashbacks, 
nightmares, sleep disturbance, anxiety attacks, memory 
problems, concentration problems and low energy which he 
associated with his diagnosed PTSD.  During this period, the 
veteran was hospitalized in July 2003, September 2003, 
October 2003 and November 2004, primarily for treatment of 
his polysubstance abuse, but also for psychiatric treatment 
of various Axis I diagnoses which include polysubstance 
dependence, and a depressive disorder in addition to PTSD.  
At the time of his July 2003 admission, he reported a recent 
increased frequency in the number of flashbacks and reported 
wanting to hurt some of his extended family members.  The GAF 
score at the time of discharge was 63.  Other treatment 
records during this period reflected that the veteran 
reported having both homicidal and suicidal ideation and also 
indicated that he was incarcerated briefly in 2003 for 
assault charges against his significant other.  GAF scores 
during this entire period range from 40 to 80.  

In September 2003, the veteran underwent VA psychiatric 
examination.  At that time he reported a history of having 
been married twice and of having fathered 22-year old twins, 
with whom he had no contact.  He intermittently worked "at 
plumbing."  He further gave a history of previous suicide 
attempts with current thoughts of harming both himself and 
others.  He denied any current plans.  He did not report 
hallucinations and denied a history of delusions.  The 
examiner observed that he did not appear delusional.  
Psychological testing revealed exaggerated reporting.  
Examination results further revealed the veteran to be alert 
and oriented to person, place and time.  The diagnoses were 
PTSD, major depressive disorder, and substance dependence.  
The assessed GAF score was 45.  The examiner opined that the 
veteran's history, presentation and testing are indicative of 
PTSD with continuous problems with relationships that 
negatively affected his ability to maintain a stable 
relationship with his partner, social relationships and 
employability.  The examiner found the veteran to be 
competent.  However, the examiner did not attempt to 
differentiate the symptoms associated with the veteran's 
service-connected PTSD from those of his nonservice-connected 
psychiatric disabilities and did not address the specific 
rating criteria used by VA in evaluating the veteran's 
psychiatric disability.

In his statement received in June 2006, the veteran indicated 
that his PTSD symptoms had significantly worsened.  He 
complained of experiencing nightmares much more frequently 
and disturbed sleep, awakening frequently during the nights.  
He states he was socially isolated from his wife, daughter 
and son and did not trust anyone.  He further states that he 
had been hospitalized numerous times for suicidal and 
homicidal thoughts, as well as having been admitted to the 
substance abuse ward on 12 occasions.  In an accompanying 
statement, his wife indicated that she had been with the 
veteran 4 years and had witnessed the changes he was going 
through.  She stated that he talked constantly about Vietnam 
and that she felt he was getting worse.  

In compliance with the Board's February 2006 remand, the 
veteran again underwent VA psychiatric examination in August 
2006.  At that time he reported not having undergone 
psychiatric treatment since 2004 and of not being on any 
psychiatric medications at the time.  He gave a history of a 
2003 conviction for felony assault, but denied any other 
legal problems, violence or assaultiveness.  He had recently 
begun to live with his cousin, while his wife and her 
daughter lived with her family.  He attributed this to his 
intolerance of noisy children and of disagreements with 
someone in the home.  Although he felt little trust in 
people, he reported feeling close to his AA sponsor, who was 
also a Vietnam veteran.  The examiner rated the veteran's 
description of symptoms as follows: definite daily recurrent 
and intrusive distressing recollections, definite recurrent 
nightmares occurring 2 to 3 times a week, definite 
physiological reactivity on exposure to cues, definite 
avoidance of activities/places/people that aroused 
recollections, mildly diminished interest or participation in 
significant activities, feelings of detachment/estrangement 
from others, mildly diminished interest/participation in 
significant activities, definite feeling of 
detachment/estrangement from others, definite restricted 
range of affect, feeling angry and irritable, a mild sense of 
foreshortened future, definite irritability or outbursts of 
anger, mild difficulty concentrating, mild hyervigilence, and 
mild exaggerated startle response.  He complained of chronic 
irritability with mild symptoms of depression, including 
depressed mood, anhedonia, feeling tired, increased sleep, 
poor concentration and suicidal thoughts.  He denied symptoms 
of mania and reported mild paranoid ideas of reference 
concerning people's intentions, talking about him, and of 
being threatening.  He had a long history of alcohol and drug 
addiction, but reported having been clean and sober since 
2003.  Psychiatric testing indicated severe depression plus 
anxiety and odd experiences consistent with PTSD.  There was 
also indication of a paranoid outlook on the world including 
feeling persecuted.  

Mental status examination indicated that the veteran was 
casually, cleanly and neatly dressed.  He was alert and 
somewhat aggressive.  He had good eye contact and was 
oriented to time, place, and person.  He often gave clipped, 
irritated answers or stated he did not understand the 
question, but his speech was otherwise reasonably clear, 
normal in volume and articulation.  His affect was primarily 
irritated and varied little.  His thought process was goal 
oriented without any signs of derailment, loose or "clanging 
associations," thought blocking or neologisms.  There were 
no complaints or signs of delusional or frankly paranoid 
belief systems, however, he had chronic feelings that people 
were talking about him.  The diagnoses included chronic PTSD, 
and alcohol dependence in sustained remission.  The GAF score 
was 51.  The examiner indicated that the GAF score was 
assigned because of the moderately high number, frequency and 
intensity of the symptoms associated with a moderate 
reduction of social, vocational and mental functioning.  The 
examiner opined, after examining the veteran and reviewing 
his claims files, that the veteran's PTSD symptoms had not 
become significantly worse since his last examination, 
especially considering his noncompliance with treatment.  The 
examiner, while noting that there was a distinct possibility 
that the veteran had a separate major depression disorder, 
but indicated that it was also at least as likely as not that 
the depressive symptoms were all part of his PTSD.  The 
examiner further opined that the veteran's psychiatric 
symptoms would likely cause mild to moderate discomfort when 
interacting with other people, and mild to moderately reduced 
communication effectiveness.  His level of fatigue, 
concentration problems and inner turmoil would likely cause 
moderate work inefficiency and lack of productivity.  The 
examiner opined that his amount of avoidance of social 
contact and confrontation would likely interfere moderately 
with his ability to interact effectively.  

After reviewing all of the evidence of record, the Board 
finds that the overall disability picture does not more 
closely approximate the criteria for a 70 percent rating 
under Code 9411.  38 C.F.R. § 4.7.  Specifically, the medical 
evidence is negative for circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; impaired cognition 
judgment, or abstract thinking.  Although the veteran reports 
nightmares 2 to 3 times a week, flashbacks, sleep 
disturbance, anxiety attacks, intrusive thoughts on a daily 
basis, memory and concentration problems and the objective 
evidence indicates some evidence of homicidal and suicidal 
ideation, as well as irritability, the objective evidence 
does not support the conclusion that it significantly impacts 
his ability to work.  In this respect, the Board notes that 
during the appellate period, although the veteran frequently 
reported being unemployed, he also indicated that he worked 
intermittently as a plumber.  Moreover, the evidence 
indicates that he has been hospitalized and treated 
extensively during this period for his nonservice-connected 
alcohol and drug abuse and there is no evidence of 
significantly reduced reliability or productivity resulting 
from his PTSD alone.  Nonetheless, although not 
differentiating the veteran's service-connected PTSD symptoms 
from his nonservice-connected psychiatric disabilities, the 
2006 VA psychiatric examiner opined, based on both 
examination and a review of the veteran's claims files, that 
his symptoms would likely cause moderate work inefficiency 
and lack of productivity.  Cf. Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (remanding Board's decision where, 
medical evidence did not differentiate between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability); see also 61 Fed. Reg. 52695 
(Oct. 8, 1996) (VA responding to commenters by noting that, 
when it is not possible to separate the effects of 
conditions, VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition).  
The Board finds this opinion to be particularly probative as 
it was based on a complete review of the veteran's claims 
files, including his VA treatment records.  In contrast, 
there is no indication that the 2003 VA examiner reviewed the 
veteran's claims files or his medical records in making a 
determination about the severity of his symptoms. 

Likewise, while the veteran has no relationship with his two 
children and is twice divorced, the evidence shows that he 
has maintained a relationship with his current wife during 
the pendency of his claim and despite living apart at the 
time of the 2006 psychiatric examination.  The August 2006 VA 
examiner, based on a review of the veteran's claims files and 
examination, opined that his psychiatric symptoms caused no 
more than mild to moderate social impairment and moderate 
work inefficiency and lack of productivity.  As noted above, 
the Board finds this opinion to be particularly probative as 
it was based on a complete review of the veteran's claims 
files, as well as an examination.  There is no other evidence 
of social or work functioning impairment that would warrant 
an increased evaluation.  Moreover, social impairment alone 
may not be a basis for the disability rating.  38 C.F.R. 
§ 4.126(b).  Finally, the objective findings reported on 
mental status examination, including coherent thought 
process, with no indication of delusions, do not support the 
conclusion that the disability is of the severity 
contemplated for a 70 percent evaluation under Code 9411.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  As noted above, VA examinations 
and outpatient treatment reports dated from July 2003 to 
August 2006 show that the veteran has been assigned GAF 
scores ranging widely from 40 to 80, and attributed, at least 
in part, to his diagnosed PTSD.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  According to the Fourth Edition (DSM-IV) of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, GAF scores ranging between 71 and 
80 reflect that if symptoms are present they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork; 
GAF scores ranging between 51 and 60 indicate moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores ranging 
between 41 and 50 are meant to indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores in the 31 to 40 range indicate 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).

Taking into consideration the veteran's GAF scores associated 
with diagnosed PTSD and the impairment from the signs and 
symptoms of PTSD as described in the clinical records, the 
Board finds that the veteran's occupational and social 
impairment due to PTSD represents no more than a 50 percent 
disability rating.  In this regard, the Board acknowledges 
that the September 2003 VA examiner assigned the veteran a 
GAF score of 45, indicative of serious impairment, and that 
VA treatment records during this period predominantly show 
GAF scores indicating serious impairment, and, on one 
occasion, some impairment in reality testing or 
communication.  However, none of these treatment records or 
the 2003 examination report attempted to differentiate the 
veteran's service-connected PTSD symptoms from his 
nonservice-connected substance abuse.  Furthermore, a 
substantial portion of the medical evidence of record shows 
GAF scores reflective of no more than moderate symptoms.  
Although the treatment records and examination reports do 
note the veteran complained of both homicidal and suicidal 
ideation on several occasion, there is no indication of other 
commensurate symptoms such as severe obsessional rituals, 
intermittently illogical, obscure or irrelevant speech, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance, as contemplated in the criteria for a 
70 percent disability rating.  Finally, for the reasons noted 
above, the Board finds most probative the 2006 VA examiner's 
opinion that the veteran's PTSD symptoms were no more than 
moderate as reflected by the examiner's rationale and his 
assignment of the GAF score of 51.  

In light of the foregoing, the Board concludes that the 
evidence as a whole demonstrates the veteran's PTSD produces 
no more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  
The preponderance of the evidence is against a rating in 
excess of 50 percent for PTSD.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim for a higher rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment associated exclusively with his 
service-connected PTSD, to suggest that the veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.


ORDER

Entitlement to an increased disability rating in excess of 50 
percent for PTSD is denied



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


